The MPEP at Section 714.12 states: Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. MPEP 714.12. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. MPEP 714.13 II. The refusal to enter the proposed amendment should not be arbitrary. The proposed amendment should be given sufficient consideration to determine whether the claims are in condition for allowance and/or whether the issues on appeal are simplified. MPEP 714.13 III. 
	In the instant case, the amendment filed 11/03/2021 does not place the claims either in condition for allowance nor does it simplify issues for purposes of appeal. 	Applicant’s request for consideration under the After Final Pilot Program 2.0 has been entered and is complaint.  The Examiner has reviewed the response under 37 CFR 1.116 and determined that additional search and/or consideration (i) is necessitated by the amendment and (ii) could NOT be completed within the time allotted under AFCP 2.0. 
	As additional search and/or consideration is required and cannot be completed within the allotted time, the examiner will process the submission consistent with current 
	The amendment is not being entered for the following reasons:
	Applicant's proposed amendments will not be entered because they raise new issues that would require further consideration and/or search.  The proposed amendment attempts to limit the scope of the claims.  This limited claim has not been previously considered and would require further consideration and/or search.  
The proposed amendment changes the scope of the claims because the limitations of now the position of the tubular extension no longer simply having and opening; the placement of the endoscope, and it not being coplanar with the planar cover structure are all new.  Also proposed Claim 9 (and its new proposed dependent claims 21 and 22) have a totally different design structure than a surgical drape and now proposes to claim a “garment,” which would be restricted out as a garment like a shirt or gown has specific structure that is structurally different than a simple planar drape. 
	As Applicant's arguments are based upon unentered amendments, the previously set forth rejections in the final rejection are maintained. 
/Arti Singh-Pandey/Primary Examiner, Art Unit 1786